DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed June 17, 2021 has been entered. Claims 1, 6, 10, 13, 15, 21-23, and 25-35 are pending. No claim amendments have been made. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10, 13, 15, 21-23 and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger et al. (US Patent No. 8,591,981 B2; Nov. 26, 2013).
Regarding claims 1, 23, 27, 30, 32 and 35, Sprenger discloses a process for preparing an oligosaccharide mixture comprising exposing a permeate composition to one of more enzymes, wherein the enzyme converts the compounds in the permeate to 
Sprenger teaches that the permeate composition comes from concentrating a whey permeate byproduct (col 3 lines 60-65; col 4 lines 45-55). Sprenger discloses that the starting composition is concentrated to 50-75% total solids. 
Sprenger teaches that the solids content of the permeate when it is exposed to the enzyme is from 50 to 75%, while the instant claim requires a solids content from about 40 wt.% to about 45 wt.% total solids (col 5 lines 5-10).
It is apparent, however, that the instantly claimed amount of about 40 wt.% to about 45 wt.% and that taught by Sprenger are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 50 wt.% disclosed by Sprenger and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of about 45 wt.% disclosed in the present claims is but an obvious variant of the amounts disclosed in Sprenger, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

With respect to the exact lactose content, Sprenger discloses that the starting composition has a lactose concentration of 5-70% (col 5 lines 31-35), while the instant claim requires a minimum of 76 wt.%. Regarding the case law cited above, there is only a “slight” difference between the amount of 70 wt.% disclosed by Sprenger and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of about 76 wt.% disclosed in the present claims is but an obvious variant of the amounts disclosed in Sprenger, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Furthermore, it would have been obvious to one of ordinary skill in the art to vary the starting composition as well as the concentrating step to result in a permeate having a desired lactose composition. The exact starting material, such as different types of milk, and where it is derived from are known to have varying lactose contents and therefore it is obvious to one of ordinary skill in the art to vary the processing parameters and materials to arrive at a permeate having a desired lactose content.
Sprenger further teaches that after treatment with the enzyme, the solution has 2-15% GOS (col 6 lines 1-5), thus overlapping the claimed range of at least 10% being in the form of GOS. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

Sprenger further teaches drying the syrup to provide a powder (col 6 lines 8-10).
Sprenger discloses that the syrup is spray dried to produce a flowable powder and does not teach any additional drying agents used. Therefore, Sprenger teaches drying the syrup to provide a flowable powder without the use of a drying agent. 
Sprenger teaches that the powder comprises 50% lactose with the remainder being a mixture of oligosaccharides. Sprenger fails to specifically teach the amount of galacto-oligosaccharides in the powder, but teaches that the syrup contains 2-15% GOS. As the syrup is spray dried to a powder, it would be obvious to one of ordinary skill in the art for the powder to contain a higher amount of GOS than the syrup (e.g. higher than 2-15%) as the liquid component of the syrup is removed during the drying process. It would have been obvious to one of ordinary skill in the art to vary the initial amount permeate that is reacted with the enzyme to form GOS to result is a powder having a desired amount of GOS.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 6, Sprenger further teaches crystallizing the concentrated syrup to provide an at least partially crystallized galacto-oligosaccharide syrup (col 5 lines 39-45).
Regarding claims 10 and 29, Sprenger teaches that the enzyme is beta-galactosidase from the fungus Aspergillus oryzae (col 5 lines 20-30).
Regarding claim 13, Sprenger further teaches that the permeate composition comes from concentrating a whey permeate byproduct (col 3 lines 60-65; col 4 lines 45-55).
Regarding claim 15, Sprenger further teaches deactivating the enzyme after a specified time period (col 5 lines 35-40). 
Regarding claims 21-22 and 31, Sprenger further teaches that after treatment with the enzyme, the solution has 2-15% GOS (col 6 lines 1-5), while the instant claims require at least 20%.
It is apparent, however, that the instantly claimed amount of at least 20% and that taught by Sprenger are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did  prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 15% disclosed by Sprenger and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 20% disclosed in the present claims is but an obvious variant of the amounts disclosed in Sprenger, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 25-26 and 33-34, as stated above, Sprenger teaches a flowable powder composition comprising dried GOS from a permeate composition (col 6 lines 8-10).
With respect to the amount of GOS in the powder, Sprenger teaches that the powder comprises 50% lactose with the remainder being a mixture of oligosaccharides. Sprenger fails to specifically teach the amount of galacto-oligosaccharides in the powder, but teaches that the syrup contains 2-15% GOS. As the syrup is spray dried to a powder, it would be obvious to one of ordinary skill in the art for the powder to contain a higher amount of GOS than the syrup (e.g. higher than 2-15%) as the liquid component of the syrup is removed during the drying process. It would have been obvious to one of ordinary skill in the art to vary the initial amount permeate that is reacted with the enzyme to form GOS to result is a powder having a desired amount of GOS.

Sprenger generally teaches a permeate having a lactose content and solids content and further teaches a flowable powder having an amount of GOS, and therefore, absent a showing otherwise, there is nothing unexpected regarding varying the concentrations of the components in the process of Sprenger to result in a flowable powder having a desired amount of GOS. 
Regarding claim 28, as stated above, Sprenger teaches drying the syrup to provide a powder (col 6 lines 8-10).
Sprenger further teaches that the powder should have a moisture content of less than about 5% by weight, which overlaps the claimed range of about 2 wt.% to about 5 wt.% (col 6 lines 50-52). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)


Response to Declaration
The Declaration under 37 CFR 1.132 filed June 17, 2021 is insufficient to overcome the 103 rejection over Sprenger as set forth in the last Office action.

Applicant states in paragraphs 6-8 that it is their opinion that there is more than a “slight difference” in the amount of lactose and solids between the amounts taught in the prior art and the amounts claimed. Applicant states that reducing the solids concentration results in a lower concentration for reactants, which results in a reduced yield of any reaction product. 
This is not found persuasive as the reduction in yield would be expected to one of ordinary skill in the art if the starting product has a lower lactose concentration. There is nothing unexpected regarding varying the starting material of the prior art to provide a starting material having a desired lactose and solids content. 
With respect to applicant’s arguments that 70% about 76% are very far off, the examiner notes that this is only a difference of 6%. One of ordinary skill would recognize that 6% is only a slight difference and a permeate having a lactose concentration of 70% would be expected to have similar properties as a permeate having a lactose concentration of 76%. As applicant has not presented data to show unexpected results or that the claimed range is critical, the claimed lactose concentration is merely an obvious variant over what is taught by Sprenger. 
Further, it would have been obvious to one of ordinary skill in the art to vary the starting composition as well as the concentrating step to result in a permeate having a desired lactose composition. The exact starting material, such as different types of milk, and where it is derived from are known to have varying lactose contents and therefore it is obvious to one of ordinary skill in the art to vary the processing parameters and materials to arrive at a permeate having a desired lactose content.
Applicant’s arguments towards the solids content in the permeate is not found persuasive for the same reasons as stated above. Sprenger teaches that the solids content of the permeate when it is exposed to the enzyme is from 50 to 75%, while the instant claim requires a solids content from about 40 wt.% to about 45 wt.% total solids (col 5 lines 5-10).
            In light of the case law and given that there is only a “slight” difference between the amount of 50 wt.% disclosed by Sprenger and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of about 45 wt.% disclosed in the present claims is but an obvious variant of the amounts disclosed in Sprenger, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Additionally, it would have been obvious to one of ordinary skill in the art to concentrate the permeate of Spencer to a desired solids content depending on the desired final product as the solids content of the permeate will affect the reaction with the enzyme to result in galacto-oligosaccharides.
Again, about 45% and 50% are close enough that one of ordinary skill in the art would have expected them to have similar properties, absent a showing otherwise. 
Therefore, absent a showing of criticality regarding the claimed concentrations, the instant invention is merely an obvious variant over the prior art. 
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained. 



Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 7-11 that there is more than a “slight difference” in the amount of lactose and solids between the amounts taught in the prior art and the amounts claimed. Applicant states that reducing the solids concentration results in a lower concentration for reactants, which results in a reduced yield of any reaction product. 
This is not found persuasive as the reduction in yield would be expected to one of ordinary skill in the art if the starting product has a lower lactose concentration. There is nothing unexpected regarding varying the starting material of the prior art to provide a starting material having a desired lactose and solids content. 
With respect to applicant’s arguments that 70% about 76% are very far off, the examiner notes that this is only a difference of 6%. One of ordinary skill would recognize that 6% is only a slight difference and a permeate having a lactose concentration of 70% would be expected to have similar properties as a permeate having a lactose concentration of 76%. As applicant has not presented data to show unexpected results or that the claimed range is critical, the claimed lactose concentration is merely an obvious variant over what is taught by Sprenger. 
Further, it would have been obvious to one of ordinary skill in the art to vary the starting composition as well as the concentrating step to result in a permeate having a desired lactose composition. The exact starting material, such as different types of milk, and where it is derived from are known to have varying lactose contents and therefore it is obvious to one of ordinary skill in the art to vary the processing parameters and materials to arrive at a permeate having a desired lactose content.
Applicant’s arguments towards the solids content in the permeate is not found persuasive for the same reasons as stated above. Sprenger teaches that the solids content of the permeate when it is exposed to the enzyme is from 50 to 75%, while the instant claim requires a solids content from about 40 wt.% to about 45 wt.% total solids (col 5 lines 5-10).
            In light of the case law and given that there is only a “slight” difference between the amount of 50 wt.% disclosed by Sprenger and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of about 45 wt.% disclosed in the present claims is but an obvious variant of the amounts disclosed in Sprenger, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Additionally, it would have been obvious to one of ordinary skill in the art to concentrate the permeate of Spencer to a desired solids content depending on the desired final product as the solids content of the permeate will affect the reaction with the enzyme to result in galacto-oligosaccharides.
Again, about 45% and 50% are close enough that one of ordinary skill in the art would have expected them to have similar properties, absent a showing otherwise. 
Regarding applicant’s arguments with respect to the prior art not teaching the claimed about of galacto-oligosaccharide, the examiner notes that the syrup of Sprenger contains 2-15% GOS.
Sprenger teaches that the powder comprises 50% lactose with the remainder being a mixture of oligosaccharides. Sprenger fails to specifically teach the amount of galacto-oligosaccharides in the powder, but teaches that the syrup contains 2-15% GOS. As the syrup is spray dried to a powder, it would be obvious to one of ordinary skill in the art for the powder to contain a higher amount of GOS than the syrup (e.g. higher than 2-15%) as the liquid component of the syrup is removed during the drying process. This is common sense as it is well known in the art that drying removes moisture, which is water. It would have been obvious to one of ordinary skill in the art to vary the initial 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Sprenger generally teaches a permeate having a lactose content and solids content and further teaches a flowable powder having an amount of GOS, and therefore, absent a showing otherwise, there is nothing unexpected regarding varying the concentrations of the components in the process of Sprenger to result in a flowable powder having a desired amount of GOS. 
Therefore, absent a showing of criticality regarding the claimed concentrations or a showing that the different of 6% in lactose concentration and 5% in solids content produced unexpected results over the prior art, the instant invention is merely an obvious variant over the prior art. It is well within the ordinary skill in the art to vary the concentrations through routine experimentation. 
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/STEPHANIE A COX/Primary Examiner, Art Unit 1791